Citation Nr: 1512062	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an effective date earlier than October 1, 2012, for additional compensation benefits for a dependent spouse.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of the hearing is of record.

The Board most recently remanded the case for further development in April 2014.  That development was completed to the extent possible, as discussed in detail below, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the agency of original jurisdiction (AOJ), as well as documents related to the earlier effective date claim.

In the November 2013 and April 2014 remands, the Board referred multiple issues to the AOJ for appropriate action.  It is noted that the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted in a May 2014 rating decision; the Veteran has not expressed disagreement with any aspect of that decision.  Nevertheless, it appears that there may be remaining issues for the RO to address in regard to these referrals.  See December 2014 administrative memorandum.  In addition, the Veteran's spouse has indicated her intent to establish an apportionment claim.  See December 2014 report of general information.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than October 1, 2012, for additional compensation benefits for a dependent spouse is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in June 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in December 2010 and August 2013 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examinations were predicated on a review of the Veteran's medical history as well as on an examination; however, they do not fully address the rating criteria that are relevant to rating the disability in this case.

The Board acknowledges that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In response to the Board's July 2013 remand, the Veteran was scheduled for the August 2013 VA examination.  The Veteran appeared for that examination; however, the Board determined that the findings on the examination report were not adequate for rating purposes and ordered a new VA examination in November 2013 and April 2014 remands.  In response to these remands, the Veteran was scheduled for a VA examination in October 2014.  Nevertheless, the Veteran failed to appear for that scheduled VA examination, and he has not provided good cause, despite being informed of his responsibility to appear for any examination and the potential consequences for not doing so.  See July 2013 letter prior to August 2013 VA examination.  Indeed, the December 2014 supplemental statement of the case (SSOC) provided the complete content of 38 C.F.R. § 3.655, including examples of good cause.  The Veteran has not alleged that he did not receive the examination notice, and he has had an opportunity to respond to the determination that he failed to appear without good cause and did not dispute that determination.  In fact, the Veteran's representative specifically acknowledged the Veteran's failure to appear for the scheduled examination in the subsequent January 2015 written appellate brief and submitted the 30-day SSOC waiver the month prior without further argument.

The Board finds that, at this point, further efforts to contact the Veteran for additional information in support of his claim, to include scheduling a new VA examination, would be futile.  To the extent that the provisions of 38 C.F.R. § 3.655 are applicable in this case, the Board acknowledges that the Veteran did appear for the August 2013 VA examination, and the October 2014 examination was ordered because this earlier examination was not adequate.  Nevertheless, veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing, the Board will adjudicate the claim based on the evidence of record.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in March 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, updated VA treatment records were obtained and two VA examinations were scheduled in response to the Board's July 2013, November 2013, and April 2014 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with July 2013, November 2013, and April 2014 remand directives.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to an increased evaluation for his service-connected hemorrhoids.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his hemorrhoids.

The Veteran has alleged that his hemorrhoid symptoms have increased in severity, including significant rectal bleeding on defecation.  He has indicated that he uses prescribed suppositories and hemorrhoid pads.  See, e.g., November 2009 service connection claim; July 2010 VA treatment record; December 2010 VA examination; December 2011 written submission with photograph; February 2012 notice of disagreement; March 2013 Bd. Hrg. Tr. at 3-7.  

Initially, the record reflects that the Veteran has indicated that he does not want any intrusive testing accomplished; he has declined such testing on multiple occasions.  See, e.g., March 2013 Bd. Hrg. Tr. at 12, 15; June 2010, February 2011, and March 2011 VA treatment records.

A January 2010 VA examination for the initial service connection claim revealed external hemorrhoids with no bleeding, thrombosis, prolapse, or fissure.  The examiner noted that a foul odor reported by the Veteran was attributable to a foot disorder identified during that examination.

During a July 2010 gastroenterology consultation, it was noted that the Veteran had intermittent rectal bleeding, especially with straining.  Following examination, the impression was a long history of painless intermittent rectal bleeding which certainly sounded hemorrhoidal; however, given the Veteran's age, it was noted that a colonoscopy should be performed to exclude any intramucosal pathology.

During the December 2010 VA examination, the Veteran reported an increase in severity of the hemorrhoids over the past two years, especially with significant rectal bleeding during defecation.  On examination, there were small external hemorrhoids, with pain and minimal bleeding on digital examination of the rectum.  The examiner requested a gastroenterology consultation because of the reported rectal bleeding.  A December 2010 VA consultation report (from the July 2010 VA physician) shows that the Veteran had been previously scheduled for testing, but failed to appear.  At that time, the Veteran indicated that he did not want to have the procedure until February 2011.

In February 2011, the VA physician informed the Veteran that a colonoscopy was important to exclude other causes of his rectal bleeding, mainly, malignancy or IBD (inflammatory bowel disease); however, he refused both a colonoscopy and EGD at that time.  He was started on hemorrhoidal suppositories and advised to take sitz baths and to come to the emergency room if his symptoms worsened.  Thereafter, VA treatment records show that a Fecal Occult Blood Test (FOBT) was ultimately accomplished with negative results.  See September 2013 VA treatment record.

During the March 2013 hearing, the Veteran testified that he had passed out while trying to have a bowel movement and that the bleeding had worsened.  He indicated that he was bleeding approximately 28 days a month and had to wear sanitary napkins.  He further stated that he could not use toilet paper and instead used medicated pads.  He asserted that his last examination in 2010 happened to be on a good day.  See Bd. Hrg. Tr. at 3-6.

During the August 2013 VA examination, the Veteran reported a history of rectal pain and intermittent bleeding.  He reported a recent month-and-a-half period of daily bleeding, as well as an exacerbation with severe pain.  He also indicated that the hemorrhoids pushed out at times.  The examiner indicated that no colonoscopy or flexible sigmoidoscopy was done.  There was no anemia.  On examination of the rectal/anal area, there were no external hemorrhoids, only skin tags.

On review, even considering the Veteran's lay statements of symptoms, including his bleeding and discomfort, the evidence does not show that the hemorrhoids have more nearly approximated those that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Again, the Veteran declined certain testing which would have allowed an examiner to describe the severity and manifestations of any internal hemorrhoids, and the external hemorrhoids discussed above do not meet this criteria to warrant a compensable evaluation.

Moreover, the evidence does not show that the Veteran has persistent bleeding with secondary anemia or fissures.  In this regard, the VA treatment records show that the Veteran takes B12; however, there is no indication that he has secondary anemia.  The August 2013 VA examiner specifically noted that the Veteran did not have anemia, which is consistent with the VA treatment records.  See, e.g., September 2014 VA treatment medication list and problem list (showing prescription for B12, but not anemia).  The VA treatment records show that the Veteran has macrocytosis (enlarged red blood cells); however, in the record, this symptomatology has been associated with the Veteran's ongoing alcohol use (as opposed to macrocytosis due to severe anemia).  See Mayo Clinic, "Macrocytosis: What causes it?" http://www.mayoclinic.org/macrocytosis/expert-answers/FAQ-20058234 (reviewed February 2015); see, e.g., November 2013 and February 2014 VA treatment records.  In other words, while the Veteran has certainly indicated that he has frequent rectal bleeding, even assuming that the bleeding was due to the hemorrhoids alone, there is simply no evidence of secondary anemia or fissures.  As such, the symptoms of the hemorrhoids do not more nearly approximate the criteria for a 20 percent evaluation.

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's hemorrhoids.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hemorrhoid disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hemorrhoid disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.



ORDER

Entitlement to a compensable evaluation for hemorrhoids is denied.


REMAND

The record shows that the Veteran submitted a timely notice of disagreement to a November 2013 rating decision, challenging the effective date for the award of additional compensation benefits for the Veteran's dependent spouse.  See January 2014 VA memorandum and related adjudication documents in Virtual VA.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case addressing the issue of entitlement to an effective date earlier than October 1, 2012, for additional compensation benefits for a dependent spouse.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


